PER CURIAM
It will be seen that on the face of the assignment the entire fund of $800.00 in the hands of the insurance company was assigned to attorney Warady. After hearing evidence on the interpleader filed by the insurance company, the court found that Warady was only entitled to one-half of the fund. In other words, that it was the intention of the assignor to assign only one-half of the fund, In view of that finding it is very clear that the balance of the fund belongs to the judgment debtor. Insofar as this balance of $400.00 of the fund is concerned, and which admittedly belongs to the judgment debtor, the exemption laws of the state apply. We therefore conclude that the trial court committed error in denying the application for exemption.
The judgment of the Municipal Court is ordered reversed and judgment entered granting said application for exemption. A Journal Entry will be drawn accordingly.
Sullivan, PJ, Vickery and Levine, JJ, concur.